Case 2:18-cr-00134 Document 77-10 Filed 10/15/18 Page 1 of 2 PagelID # 1518

 

Bundy, Jennifer
2 SSCS ee oe RS
From: Bundy, Jennifer
Sent: Tuesday, Novernber 28, 2017 5:06 PM
To: ‘Kennie Bass’
Subject: RE: Just FYI about furniture
Kenny:

Chief Justice Loughry has asked that | provide a final response to these continuing questions.
For clarification, the couch was abandoned property, and it was nota gift. The Ethics Act is not implicated.

Also for clarification, the Court has a longstanding practice af providing the Justices an opportunity to establish a home
office, with Court-provided technology equipment (Le. computers) and furniture to suit their respective needs.

It is not possible to accommodate your request to photograph the couch.

Jennifer Bundy

Public Information Officer

Supreme Court of Appeals of West Virginia
1900 Kanawha Blvd. E., Building 1, Room E-100
Charleston WV 25305

Office: 304-340-2305

Cell: 304-437-5442

Fax: 304 558-7990

from: Kennie Bass (mailto:kbass@sbatv.com]
Sent: Tuesday, November 28, 2017 3:15 PM
To: Bundy, Jennifer

Ce: Christopher Swope

Subject: RE: Just FYI about furniture

Jennifer,

Thank you for your responses. Sorne questions which were unanswered? If the Albrights left the couch to the court,
doesn’t that make the couch state property? Did the Albrights ever specifically say the couch was Justice Loughry’s to
use a5 he saw fit, or was ita gift to the state? And if it's state sroperty, then why did Justice Loughry need a couch at his
home? is he entertaining guests in his hore office?

Which brings up the question of the desk. | suppose you can justify that as furniture for a “home office,” however, can
you glease find out and let me know how many of the other four justices have state property, (desks, couches, chairs,

coffee makers, etc...) af their home offices?

Thank you,

Keanie Bass

VP-Bundy-000022

 

086
Case 2:18-cr-00134 Document 77-10 Filed 10/15/18 Page 2 of 2 PagelID #: 1519

News Anchor/Reporter
WECHS (ABC 8) / WVAH (FOX 11)

Eyewltness News

1301 Piedmont Road, Charleston, WV 25301

Newsroom: 304.345.4115

My Desk: 304.561.3827

ABC 8/FOX 11 Front Desk: 304.345.5358

Fax: 304.345.1849

Mobile: 304.539.9122

Twitter: @KennieBassWCHS

Facebook: facebook.com/Kennie-Bass-257839674292570/
wehstv.com wvah.com

POX): | News

Sinclair provides services to WVAH pursuant to a shared services agreement.

  
 

From: Bundy, Jennifer [maiitovennifer. Bundy @courtswy gov
Sent: Tuesday, November 28, 2017 2:18 PM

To: Kennie Bass <kbass@sbetv.com>

Subject: Just FY! about furniture

| just wanted you to know that | was always told that all the furniture in Justice Albright’s office was his own furniture.
Justice Albright’s bio, which | have printed and electronic copies of if you need to see ther, said: “Since 1959 he has
been an officer and director of Albright’s of Belpre, inc., a family corporation which owns and operates Belpre Furniture,
a retail furniture business with locations in Belpre, Ohio, and Parkersburg.”

After Justice Albright died, | clearly remember Steve Canterbury telling me that the Albright family, including his wife
and son, came in to his office at the Capitol and picked out what furniture they wanted to keep and what they did not
want. They left what they did not want.

Jennifer Bundy

Public information Officer

Supreme Court of Appeals of West Virginia
1900 Kanawha Blvd. £., Building 1, Roam £-100
Charleston WV 25305

Office: 304-340-2305

Cell: 304-437-5442

Fax: 304 558-7890

VP-Bundy-000023

086-002
